Mr. Justice Van Orsdel
delivered the opinion of the Court:
This is an action for divorce. Appellee, Blanche L. Davis, plaintiff below, in her bill charged defendant, Jacob Henry Davis, with adultery, and prayed an absolute divorce. Defendant answered, denying the charge, and, by way of cross bill, charged plaintiff with adultery and prayed an absolute divorce. The charge was of course denied by plaintiff.
A decree was entered exonerating each of the parties of the charge of adultery; but, on the ground of desertion, plaintiff was granted a divorce from bed and board, given the custody of the infant child, Albert Davis, and awarded $40 per month for the support of herself and child. From so much of the decree as is adverse to defendant, he appeals.
The evidence on both sides is such that a resume of it here would be neither beneficial nor wholesome. A careful examination of the record leads to the conclusion that the solution reached by the trial justice is equitable, at least, and should not be disturbed.
The decree is affirmed, with costs. Affirmed.